UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6285


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM DEEL, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:09-cr-00018-JPJ-PMS-1; 1:09-cr-00022-
JPJ-PMS-1)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinoin.


William Deel, Jr., Appellant Pro Se. Jennifer R. Bockhorst, Zachary T. Lee, Assistant
United States Attorneys, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Deel appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2012) motion for a sentence reduction. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Deel, Nos. 1:09-cr-00018-JPJ-PMS-1; 1:09-cr-00022-JPJ-PMS-1 (W.D. Va. May

9, 2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2